Order entered December 31, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01169-CR

                         JACQUEZ JESSIOUN SEARS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83406-2017

                                         ORDER
        Before the Court is appellant’s December 27, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or January 27,

2020.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE